DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 is amended.
Claims 2-3, 5-6, 8, 11 are original.
Claims 4, 7, 9-10, 12, 14 are previously presented.
Claim 13 is cancelled.
Claims 15-25 are withdrawn.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This application is in condition for allowance except for the presence of claims 15-25 directed to Invention/Group II non-elected without traverse.  Accordingly, claims 15-25 have been cancelled.


The application has been amended as follows: 
Claims 15-25 have been cancelled.

Allowable Subject Matter

Claims 1-12, 14 allowed.

Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, closest prior art of record Seymour discloses a drying unit (see redrying machine 110 of col. 4, ll. 9-20).
The combination Seymour/Adami does not disclose, when properly bodily incorporated, that the slider is positioned downstream of the drying unit, in the direction of the movable support since the support and slider of Seymour/Adami.
While the Courts have held that rearrangement of essential working parts is prima facie obvious to one of ordinary skill in the art (see MPEP 2144.04(VI)(C) regarding the rearrangement of essential working parts), there was no motivation to one of ordinary skill in the art to reposition the drier unit of Seymour as claimed and disclosed in Adami and in the combination Seymour/Adami.
Therefore, claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743